PROSPECTUS Dated July 31, 2012 Arden Sage Multi-Strategy Institutional Fund, L.L.C. Units of Limited Liability Company Interests Arden Sage Multi-Strategy Institutional Fund, L.L.C. (the "Fund") is a Delaware limited liability company that is registered under the Investment Company Act of 1940, as amended (the "1940 Act"), as a non-diversified, closed-end, management investment company.The Fund was formerly named Robeco-Sage Multi-Strategy Institutional Fund, L.L.C.The Fund's investment objective is to seek long-term capital appreciation while attempting to reduce risk and volatility.In pursuing its investment objective, the Fund invests substantially all of its assets in Arden Sage Multi-Strategy Master Fund, L.L.C. (formerly named Robeco-Sage Multi-Strategy Master Fund, L.L.C.), which, in turn, invests its assets primarily in hedge funds, joint ventures, investment companies and other similar investment vehicles that are managed by a select group of portfolio managers that invest in a variety of financial markets and utilize a broad range of alternative investment strategies. The units of limited liability company interests in the Fund ("Units") are not deposits in, obligations of, or guaranteed by Arden Asset Management LLC, Arden Securities LLC ("Arden Securities") or any of their affiliates or by any bank and are not government guaranteed or insured.The investment program of the Fund is speculative and involves substantial risks, including the possible loss of the entire amount of an investment.See "Investment Practices and Related Risk Factors." TOTAL OFFERING Amount(1) $300,000,000 Sales Load(2) None Proceeds to the Fund(3) $300,000,000 1 Generally, the minimum initial investment in Units by an investor is $50,000 and subsequent investments must be at least $25,000.These minimums may be reduced for certain investors. 2 Under the terms of this Prospectus, investors in the Fund (who must meet the eligibility requirements described herein) will not be charged a sales load by the broker-dealer selling the Units.(See "Purchases of Units — Eligible Investors.") 3 These estimated proceeds assume the sale of all Units registered under this offering. Arden Securities serves as the distributor of the Units and serves in that capacity on a reasonable best efforts basis, subject to various conditions.There is no termination date for the offering of Units, as the Fund expects to conduct a continuous offering.Monies received from prospective investors in advance of dates when Units may be purchased are held in a non-interest bearing escrow account pending the deposit of such monies with the Fund.(See "Purchases of Units—Purchase Terms" and "Custodian and Escrow Agent.")The principal business address of Arden Securities is Three Canal Plaza, Suite 100, Portland, Maine 04101.Arden Securities may retain broker-dealers (the "Selling Agents") to assist in the distribution of Units.Arden Securities arranges for the provision of certain investor and account maintenance services pursuant to a Member Services Agreement with the Fund for which the Fund pays an ongoing quarterly fee at an annualized rate of 0.25% of the average net assets of the Fund during the calendar quarter.Such payments pursuant to the Member Services Agreement will not exceed, in the aggregate, 5.5% of the total proceeds to be received by the Fund from this offering. (See "Purchases of Units—Distribution and Member Services.")Units will be sold only to investors qualifying as "Eligible Investors," as described in this Prospectus. Neither the Securities and Exchange Commission (the "SEC") nor any other U.S. federal or state governmental agency or regulatory authority has approved or disapproved the merits of an investment in these securities or passed upon the accuracy or adequacy of this Prospectus.Any representation to the contrary is a criminal offense. This Prospectus sets forth concisely information about the Fund that a prospective investor should know before investing.It includes information required to be included in a prospectus and statement of additional information.Please read it before you invest and keep it for future reference.A statement of additional information, dated July 31, 2012 (the "SAI"), containing additional information about the Fund, has been filed with the SEC.The table of contents of the SAI is on page 70 of this Prospectus.While the Fund does not maintain a website, you may request a free copy of this Prospectus, the SAI, annual and semi-annual reports to shareholders, when available, and other information about the Fund, and make inquiries by calling (866) 773-7145 or by writing to the Fund.Additional information about the Fund has been filed with the SEC and is available on the SEC's website at www.sec.gov. Arden Asset Management LLC 375 Park Avenue 32nd Floor
